Citation Nr: 1039533	
Decision Date: 10/22/10    Archive Date: 10/27/10

DOCKET NO.  08-29 721A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUE

Entitlement to an initial compensable rating for bilateral 
hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to September 
1967.

This matter comes before the Board of Veterans' Appeals (Board) 
from an August 2007 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO) that granted service connection 
and assigned a 0 percent rating for bilateral hearing loss.  

In May 2010, the Veteran testified at a Travel Board hearing 
before the undersigned Veterans Law Judge.  At that hearing, he 
submitted additional evidence with respect to his claim directly 
to the Board, accompanied by a waiver of RO consideration.


FINDINGS OF FACT

1.  From March 2, 2007, the date of service connection, to March 
14, 2010, the Veteran's service-connected bilateral hearing loss 
was manifested by auditory acuity levels of no more than Roman 
Numeral II in the right ear and Roman Numeral IV in the left ear.  
Speech recognition ability, measured using the Maryland CNC 
speech recognition test, was no worse than 92 percent in the 
right ear and 80 percent in the left ear.

2.  Since March 15, 2010, the Veteran's service-connected 
bilateral hearing loss has been manifested by auditory acuity 
levels of no more than Roman Numeral II in the right ear and 
Roman Numeral VII in the left ear, with speech recognition 
ability of 88 percent in the right ear and 76 percent in the left 
ear.

3.  At no time during the pendency of this appeal has the 
Veteran's bilateral hearing loss been productive of marked 
interference with employment or frequent periods of 
hospitalization.  



CONCLUSIONS OF LAW

1.  From March 2, 2007, to March 14, 2010, the criteria for an 
initial compensable rating for bilateral hearing loss were not 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.85, 4.86, 
Diagnostic Code (DC) 6100 (2010).

2.  Since March 15, 2010, the criteria for a rating of 10 
percent, but no higher, for bilateral hearing loss have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.85, 4.86(b), DC 
6100 (2010).

3.  The Veteran's bilateral hearing loss does not present such an 
exceptional or unusual disability picture as to warrant referral 
for extraschedular consideration.  38 C.F.R. § 3.321(b)(1) 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by the application of the VA's 
Schedule for Rating Disabilities.  Separate diagnostic codes 
identify the various disabilities, which are based, as far as 
practically can be determined, on average impairment in earning 
capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 
(2010).  When rating a service-connected disability, the entire 
history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  The Board will also consider entitlement to 
staged ratings to compensate for times since filing the claim 
when the disability may have been more severe than at other times 
during the course of the claim on appeal.  Fenderson v. West, 12 
Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2010).

The Veteran's bilateral hearing loss is rated according to a 
mechanical application of the rating schedule, using numeric 
designations assigned based on audiometric test results.  
Lendenmann v. Principi, 3 Vet. App. 345 (1992).  Ratings for 
bilateral defective hearing range from 0 percent to 100 percent.  
The basic method of rating hearing loss involves audiological 
test results of impairment of hearing acuity as measured by the 
results of controlled speech discrimination tests (Maryland CNC), 
together with the average hearing threshold level as measured by 
pure tone audiometry tests in the frequencies of 1000, 2000, 
3000, and 4000 Hertz.  To evaluate the degree of disability from 
service-connected hearing loss, the rating schedule establishes 
eleven auditory acuity levels ranging from numeric level I for 
essentially normal acuity, through numeric level XI for profound 
deafness.  38 C.F.R. § 4.85 (2010).

The current rating criteria include an alternate method of rating 
exceptional patterns of hearing, as defined in 38 C.F.R. § 4.86 
(2010).  This alternative method provides that, when the puretone 
threshold at each of the four specified frequencies (1000, 2000, 
3000, and 4000 Hertz) is 55 decibels or more, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  Each ear will be evaluated 
separately.  38 C.F.R. § 4.86(a) (2010).  

Additionally, when the pure tone threshold is 30 decibels or less 
at 1000 Hertz and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, whichever 
results in the higher numeral, and then elevate that numeral to 
the next higher Roman numeral, evaluating each ear separately.  
38 C.F.R. § 4.86(b) (2010).  

In this case, the Veteran's March 2010 left ear test results meet 
the numerical criteria for a rating based on the second 
exceptional pattern of hearing noted above.  Accordingly, his 
hearing loss will be rated by both the usual and alternate 
methods.  38 C.F.R. §§ 4.85, 4.86(b) (2010).  

The Veteran, in written statements and testimony before the 
Board, contends that he has been entitled to a compensable rating 
for bilateral hearing loss since March 2, 2007, the date service 
connection was established.  He further asserts that the results 
of his most recent audiometric evaluation, conducted on March 15, 
2010, show hearing loss that is markedly worse than shown during 
the previous period on appeal.  In light of the Veteran's 
contentions and the clinical evidence of record, the Board will 
consider whether staged ratings are warranted for the periods 
from March 2, 2007, to March 14, 2010, and from March 15, 2010, 
to the present.

March 2, 2007, to March 14, 2010

The pertinent evidence during this appeal period includes VA 
audiological examinations conducted in July 2007 and February 
2009, which found bilateral sensorineural hearing loss 
attributable to acoustic trauma that the Veteran incurred from 
exposure to tank, rocket, and light weapons fire while serving in 
an Army artillery unit.  

At the July 2007 VA examination, the Veteran's pure tone 
thresholds, in decibels, were assessed as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
25
55
55
LEFT
10
15
65
70
70

The averages were 38 in the right ear and 55 in the left ear.  
Speech recognition ability was measured as 94 percent in the 
right ear and 80 percent in the left ear using the VA-prescribed 
Maryland CNC speech recognition test.  38 C.F.R. § 4.85(a) 
(2010).  

With respect to the Veteran's right ear, applicable law provides 
that an average pure tone threshold of 38 decibels along with 
speech discrimination of 94 percent warrants a designation of 
Roman Numeral I under Table VI of 38 C.F.R. § 4.85.  With respect 
to his left ear, the average pure tone threshold of 55 decibels 
along with speech discrimination of 80 percent warrants a 
designation of Roman Numeral IV under Table VI of 38 C.F.R. § 
4.85.  Under Table VII of 38 C.F.R. § 4.85, where the right ear 
is Roman Numeral I, and the left ear is Roman Numeral IV, the 
appropriate rating is 0 percent under Diagnostic Code 6100.  

The Veteran was afforded a second VA audiological examination in 
February 2009 in which his pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
45
60
60
LEFT
15
15
65
70
70

The averages were 45 in the right ear and 55 in the left ear.  
Speech recognition ability was measured as 92 percent in the 
right ear and 80 percent in the left ear using the VA-prescribed 
Maryland CNC speech recognition test.  38 C.F.R. § 4.85(a).  

As with the July 2007 VA test results, the February 2009 
audiometric findings are consistent with hearing levels of Roman 
Numeral I in the right ear and Roman Numeral IV in the left ear, 
measured using the usual method under Table VI of 38 C.F.R. 
§ 4.85.  Those hearing levels warrant a noncompensable rating 
under Diagnostic Code 6100.

The Board has also considered applying the criteria of 38 C.F.R. 
§ 4.85(c) to the July 2007 and February 2009 VA examination 
results.  However, to do so would yield a result of no more than 
Roman Numeral II for the Veteran's right ear, based upon his 
February 2009 audiological evaluation, and III for his left ear, 
which would still warrant a noncompensable rating.  38 C.F.R. 
§ 4.85 (2010).  

The July 2007 and February 2009 audiometric test results are the 
only evidence of record that are valid and complete for rating 
purposes for the period from the date of service connection 
through March 14, 2010.  The Board is cognizant that the 
Veteran's VA medical records during this period show that he 
complained of difficulty hearing conversations, particularly in 
the presence of background noise, and was prescribed hearing 
aids.  Those medical records, however, do not contain any 
audiological findings that would entitle the Veteran to a higher 
rating for his bilateral hearing loss under 38 C.F.R. § 4.85 or 
38 C.F.R. § 4.86.  Accordingly, the Board finds that the Veteran 
was not entitled to compensable rating for bilateral hearing loss 
during the relevant appeals period.

The Board finds that the preponderance of the evidence is against 
the claim for a rating higher than 0 percent prior to March 15, 
2010, and that claim is denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

March 15, 2010, to the Present

The pertinent evidence of record during this appeal period 
includes a report of a March 2010 VA audiological evaluation, 
which indicated that the Veteran's hearing loss had worsened 
since his prior hearing evaluations.  His pure tone thresholds 
were measured as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
35
60
60
LEFT
15
20
70
75
80

The averages were 43 in the right ear and 61 in the left ear.  
Speech recognition ability was assessed as 88 percent in the 
right ear and 76 percent in the left ear using Maryland CNC test.  
38 C.F.R. § 4.85(a) (2010).  

The March 2010 audiometric findings are consistent with hearing 
levels of Roman Numeral II in the right ear and Roman Numeral IV 
in the left ear, as measured using the usual method of Table VI, 
which warrants a rating of 0 percent under Diagnostic Code 6100.  

The Board's analysis does not end there.  Because the puretone 
thresholds for the Veteran's left ear were assessed as 30 
decibels or less at 1000 Hertz and 70 decibels or more at 2000 
Hertz, the alternate method of rating exceptional patterns of 
hearing under 38 C.F.R. § 4.86(b) applies.  Under that method, 
the Roman numeral designation for hearing impairment may be 
derived by applying either Table VI or Table VIa of 38 C.F.R. § 
4.85, whichever results in the higher numeral, and then elevating 
that numeral to the next higher Roman numeral.  

In this case, the average pure tone threshold of 76 decibels in 
the left ear warrants a designation of Roman Numeral VI using 
Table VIa.  As VI is the higher of the Roman numeral 
designations, relative to the result obtained using Table VI, 
that numeral is then elevated to the next higher Roman numeral, 
yielding a hearing level of Roman Numeral VII for the Veteran's 
left ear.  Applying that hearing level to the Roman Numeral II 
designation for the Veteran's right ear in accordance with Table 
VII of 38 C.F.R. § 4.85, the appropriate rating is 10 percent 
under Diagnostic Code 6100.  

The Board has also considered applying the criteria of 38 C.F.R. 
§ 4.85(c) to the March 2010 VA examination results.  Under those 
criteria, a designation of Roman Numeral II is warranted for the 
Veteran's right ear, while a designation of Roman Numeral VI is 
warranted for the Veteran's left ear.  However, under Table VII 
of 38 C.F.R. § 4.85, where the right ear is Roman Numeral II and 
the left ear is Roman Numeral VI, the appropriate rating is 10 
percent under Diagnostic code 6100, which is the same rating 
derived using the criteria under 38 C.F.R. § 4.86(b).

The Board recognizes that, at his May 2010 Travel Board hearing, 
the Veteran testified that he could no longer hear the radio or 
television without turning the volume to extreme levels.  
However, the Veteran did not contend that his hearing loss had 
worsened since his March 2010 VA audiometric examination.  Nor 
did he request a new examination.  Thus, the Board finds that the 
Veteran's disability has warranted no more than a 10 percent 
rating since the date of his most recent evaluation on March 15, 
2010.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In sum, the Board finds evidence that the Veteran's bilateral 
hearing loss did not warrant an initial compensable rating at any 
time from March 2, 2007, when service connection was granted, to 
March 14, 2010, but that it has warranted an increased rating of 
10 percent, but not higher, since March 15, 2010.  The Board has 
considered whether a higher rating might be warranted for any 
period of time during the pendency of this appeal.  Fenderson v. 
West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 
505 (2007).  The Board finds that the preponderance of the 
evidence is against any other claim for an increased rating 
during the period under consideration, and thus that claim for a 
higher rating must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extraschedular Consideration

The above determinations are based on application of provisions 
of the VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 
(2010).  However, the regulations also provide for exceptional 
cases involving compensation.  Ratings shall be based, as far as 
practicable, upon the average impairments of earning capacity 
with the additional proviso that VA shall from time to time 
readjust this schedule of ratings in accordance with experience.  
To accord justice to the exceptional case where the schedular 
evaluations are found to be inadequate, the Under Secretary for 
Benefits or the Director, Compensation and Pension Service, upon 
field station submission, is authorized to approve on the basis 
of the criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected disability or 
disabilities.  The governing norm in exceptional cases is a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of the 
regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2010).  
However, the Board finds in this case that the regular schedular 
standards are not inadequate.

The Board acknowledges that the Veteran's clinical records and 
lay statements indicate that his bilateral hearing loss requires 
him to wear hearing aids and interferes with his ability to 
participate in conversations and listen to radio and television 
programs.  However, the Veteran has not alleged, and the evidence 
of record does not otherwise show, that his service-connected 
disability prevents him from working or has a marked interference 
with employment.  Additionally, the competent evidence of record 
does not indicate that the Veteran's hearing loss results in a 
marked functional impairment to a degree other than that 
addressed by VA's Rating Schedule or results in frequent, or any, 
hospitalization. 

The schedular rating criteria are designed to compensate for 
average impairments in earning capacity resulting from service-
connected disability in civil occupations.  38 U.S.C.A. § 1155 
(West 2002).  Generally, the degrees of disability specified in 
the rating schedule are considered adequate to compensate for 
considerable loss of working time from exacerbations or illnesses 
proportionate to the severity of the several grades of 
disability.  38 C.F.R. § 4.1 (2010).  The Board finds that the 
competent evidence of record does not show that the Veteran's 
bilateral hearing loss has been productive of frequent, or any, 
periods of hospitalization.  Nor does that evidence show that his 
service-connected disability causes marked interference with 
employment beyond that envisioned by the schedular ratings 
already assigned.  Consequently, the Board concludes that 
referral of this case for consideration of an extra-schedular 
rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008); 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. 
App. 88 (1996). 

Duties to Notify and Assist the Appellant

The Veteran's claim for an increased initial rating for bilateral 
hearing loss arises from his disagreement with the initial 
evaluation assigned following the grant of service connection.  
Once service connection is granted, the claim is substantiated.  
Additional notice is not required and any defect in the notice is 
not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  
Accordingly, the Board finds that VA satisfied its duties to 
notify the Veteran in this case. 

As to VA's duty to assist, all relevant, identified, and 
available evidence has been obtained, and VA has notified the 
appellant of any evidence that could not be obtained.  The 
Veteran has not referred to any additional, unobtained, relevant, 
available evidence.  VA has also obtained VA medical examinations 
and afforded the Veteran the opportunity to testify at a Travel 
Board hearing in support of his claim.  Thus, the Board finds 
that VA has satisfied both the notice and duty to assist 
provisions of the law.

ORDER

Entitlement to an initial compensable rating for bilateral 
hearing loss for the period from March 2, 2007, to March 14, 
2010, is denied.

Entitlement to an increased rating of 10 percent, but not higher, 
for bilateral hearing loss for the period since March 15, 2010, 
is granted.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


